DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-19 are currently pending.

Drawings
The drawings filed on 02/28/2022 are not entered because said drawings appears to not belong to this application but rather another application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jaeger et al. (US 2018/0195654), (hereinafter, Jaeger).


    PNG
    media_image1.png
    620
    842
    media_image1.png
    Greyscale

	Re Clm 1: Jaeger discloses a magnetic connector system (see Figs. 18-28 and see above) comprising: a male connector piece (1001) having a male magnetic connector end (the end containing 142 and 142), wherein the male magnetic connector end has an outer diameter (the outer diameter of 142) and includes a first annular magnet (142) disposed at a longitudinally outermost end of the male connector piece (see above); and a female connector piece (1002) having a female magnetic connector end (the end containing 170), wherein the female magnetic connector end has an inner diameter (the diameter that encircles 142 and 170) and includes a second annular magnet (170 and 174) longitudinally offset from an outmost end of the female connector piece (see above) and contained within the female connector piece (see above), wherein the inner diameter of the female magnetic connector end is greater than the outer diameter of the male magnetic connector end (where it encircles 142), and wherein an outer diameter of the second annular magnet is less than the inner diameter of the female magnetic connector (see above) and a portion of the second annular magnet has a diameter equal to or less than the outer diameter of the male magnetic member (see above) to form a stop (at 174) that abuts the first annular magnet (see above) when the male magnetic connector end is inserted into the female magnetic connector end (see above) and provides a magnet to magnet attraction to help keep the male connector piece joined to the female connector piece (see above).  
Re Clm 2: Jaeger discloses an external gasket (178) disposed on a neck (2001) of the male magnetic connector end of the male connector piece.  
Re Clm 8:  Jaeger discloses a hose (see Figs. 18-28 and see above) comprising: a first end and a second end, wherein the first end and the second end are connected by a length of hose or tube, wherein the first end and the second end are each one of a male connector piece (at 1001) or a female connector piece (at 1002), wherein the male connector piece includes a male magnetic connector end (at 2001), wherein the male magnetic connector end has an outer diameter and includes a first annular magnet disposed at a longitudinally outermost end of the male connector piece (see above), wherein the female connector piece includes a female magnetic connector end (the end containing 170 and 174), wherein the female magnetic connector end has an inner diameter and includes a second annular magnet (170 and 174) longitudinally offset from an outmost end of the female connector piece (see above) and contained within the female connector piece (see above), wherein the inner diameter of the female magnetic connector end is greater than the outer diameter of the male magnetic connector end (see above).  
Re Clm 9:  Jaeger discloses an external gasket (178) disposed on a neck (2001) of the male magnetic connector end of the male connector piece.  
Re Clm 14:  Jaeger discloses a magnetic hose connector spout adapter (see Figs. 18-28 and see above) comprising having a male magnetic connector end (the end contain 142) and a female threaded connector end (the end containing 638), wherein the male magnetic connector end includes a first annular magnet (142) disposed at a longitudinally outermost end of the male magnetic connector and having a first diameter (see above).  
Re Clm 15:  Jaeger discloses an external gasket (178) disposed on a neck (2001) of the male magnetic connector end of the male connector piece.  

Allowable Subject Matter
Claims 3-7, 10-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
06/15/2022

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679